Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2022 has been entered.
 
Examiner’s Comments
The Examiner respectfully draws attention to MPEP 714 (c) (2)-(3) which state:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
...
 (2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.” 
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.

The Examiner notes that the Amendments filed on 29 July 2022 feature markings inconsistent with the immediately previous set of Claims.  While the Examiner will continue examination of the Application with the claims as written in the Amendments, the Examiner requests that the Applicant be mindful of properly providing marking of deleted or amended subject matter in the future.

Response to Arguments
	Claims 1, 7-14 have been amended.
	Claims 3-6, and 20-24 have been cancelled.
	Claim 25 has been added. 
	Claims 1-2, 7-14, and 25 are presently pending.

Applicant's arguments filed 29 July 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments with respect to the claimed ‘XDI Vector and Motion-based video’ (see Remarks, pgs. 12-16), the Examiner disagrees. Applicant argues that the claimed ‘XDI Vector and Motion-based video’ is distinguished from the art by not utilizing frame/pixel-based information, but rather by describing 3D data by describing objects and their motions (see Remarks, pgs. 12-14). This was reiterated by Applicant during the Applicant Initiated Interview held on 24 August 2022 (hereinafter the Interview). As per the discussion held during the Interview, the Examiner noted that the instant Specification did not support such a definition for Applicant’s ‘XDI’ standard. In fact, the Specification fails to even support Applicant’s assertions that the XDI Vector and Motion-based video defines 3D objects and excludes usage of frames or pixel data for video. At best, the Specification (citations made with respect to the paragraph numbering of the Pre-Grant Publication of the application) implies that applicant’s XDI standard provides video data as compressed serial data over coax (see [0002], [0040-49], [0054]). As such, BRI of the claimed limitations, in light of the Specification does not afford Applicant such a narrow interpretation of ‘XDI Vector and Motion-based video’ as argued, in particular since ‘XDI’ is not a known standard in the art, and appears to be a term created by Applicant (see [0002]). Thus, in light of the Specification, the BRI scope of ‘XDI Vector and Motion-based video’ will be compressed digital data that is transmitted serially.
Applicant further argues that the claimed ‘Vector and Motion-based’ video differs from the Prior Art “Motion Vector” data (see Remarks, pgs. 15-20). Particularly, Applicant argues the Prior art ‘Motion Vector” fails to recognize ‘3d objects’ and reiterates the arguments that the claimed ‘XDI Vector and Motion-based’ video data ‘describe objects as Vectors, then use movement directions and speeds; rotation direction and speeds to describe the Motions’ (see Remarks, pg. 16). As noted in the Interview and above, the Instant Specification fails to support Applicant’s claims to the narrower scope of the claimed limitations. On the contrary, the Specification rather supports the Examiner’s position of interpreting the term ‘Vector and Motion-based video’ with the Prior Art ‘motion vector’ data, particularly in light of [0099] of the Specification which recites: 

    PNG
    media_image1.png
    249
    569
    media_image1.png
    Greyscale

As such, the Examiner maintains that the art of record reads over the claimed invention. 
	
	The Examiner further notes that Applicant has added claim language to reflect a ‘hybrid’ system to coexist with existing ‘Frame and Pixel-based’ devices (see Remarks, pg. 8). It is noted that the use of the term ‘optionally’ in the claim language is considered an alternative limitation, and as such the limitations that are optional are not strictly required by the claims. See MPEP 2173.05(h)(II). It is noted that while Applicant argues a hybrid architecture that may provide both existing ‘Frame and Pixel-based’ data and Applicant’s ‘XDI Vector and Motion-Based’ data, the Specification does not support an embodiment where both data types may be concurrently provided, and as such, limitations that would be directed toward an embodiment that necessarily requires both transmission systems would be considered to be New Matter, as the subject matter is not sufficiently described in the Specification to suggest Applicant had possession at time of filing. 


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites: “..sends power through a single cable linking the devices”. Claim 1, upon which Claim 7 depends, recites “a plurality of devices” and Claim 7 previously recites “some or all of the devices of the plurality of devices”.  It is unclear to which devices the claimed ‘the devices’ refers. Appropriate Corrections are required.
Claim 8 recites: ‘wherein some or all of the devices of the plurality of devices, each with at least one interface, further comprise;”. The use of the semicolon following the term ‘comprise’ denotes termination of a clause. As such, the above limitation recites an incomplete statement as the clause terminates without describing what the some or all of the devices further comprises. Presumably, the semi-colon is intended to be a regular colon, thereby linking the rest of the limitations as further defining the ‘some or all of the devices’. In the interests of Compact Prosecution, the examination will continue with this assumption, however appropriate corrections are required.
Claim 8 recites: “at least one input interface and at least one output interface on at least one of the at least one devices” which lacks an antecedent basis. Presumably, ‘the at least one devices’ should refer to the previously claimed ‘the plurality of devices’, and in the interests of Compact Prosecution, the examination will continue with that assumption. However, appropriate correction is required for consistency of terminology.
Claim 8 recites “wherein the devices are connected via a cable in a daisy-chain…” which lacks an antecedent basis as it is unclear to which ‘the devices’ of Claim 8 refers. Appropriate Corrections are required.
Claim 25 recites: ‘wherein the decoder and encoder circuitry and software” which lacks an antecedent basis. Appropriate Corrections are required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites: “The daisy chain system in claim 8”, which does not necessarily require the entirety of the system of Claim 8, or Claim 1, upon which both Claims 8 and 9 depend. As such, Claim 9 cannot be said to necessarily ‘include all the limitations of the claim upon which it depends’. Since the ‘daisy chain system’ is only a portion of the total ‘digital data transmission system’ of Claims 1 and 8, it cannot be said that all of the elements of the digital data transmission system of Claims 1 and 8 are recited/required since the preamble of Claim 9 is directed solely to the ‘daisy chain system’.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 7-10, 13, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2013/0061271 A1) (of record, hereinafter Lu), in view of Applicant Admitted Prior Art (hereinafter AAPA – citations made with respect to the Pre-Grant Publication of the instant Application US 2021/0195282 A1)

Regarding Claim 1, Lu discloses a digital data transmission system [Figs. 2, 4, 6, 8, 12] comprising: 
a plurality of devices, each device comprising at least one interface; [Figs. 2, 4, 6, 8, 12; 0048: transmitters/receivers with one or more input and output connectors/interfaces]
at least one of the devices further comprising circuitry and software for sending or receiving serial digital data comprising XDI Vector and Motion-based serial digital data for video and optionally prior art Frame and Pixel-based serial digital data for video and standard serial digital data for audio, control and other data; [Figs. 2, 4, 6, 8, 12; 0002, 0048, 0060: where the system may comprise software to perform the various functions; 0054-56: transmitter/receivers comprise circuits for receiving and relaying digital video and audio signals; 0082-83, 0086-87, 0092, 0102-103: data may be provided as serial digital data] and
optionally the circuitry further comprising encoders and decoders, [Figs. 9B, 10B; 0087, 0098] wherein the serial digital data for video is encoded or decoded; [0052, 0077, 0083-84: signals may be any received and/or converted into any signal format including HDMI, VGA, DiiVA (where it would be inherent that such data would be encoded/decoded in some manner by encoders/decoders)] and 
wherein the serial digital data is one or more independent audio and video streams. [Figs. 2, 4, 6, 8, 12; 0054-56: transmitter/receivers comprise circuits for receiving and relaying digital video and audio signals; 0082-83, 0086-87, 0092, 0102-103: data may be provided as serial digital data]
Lu fails to explicitly disclose wherein the serial digital data is encoded or decoded between pixel and frame-based video signals and XDI Vector and Motion-based video signals.
However, AAPA teaches wherein the serial digital data is encoded or decoded between pixel and frame-based video signals and XDI Vector and Motion-based video signals. [0099: Compression Encoder recognizes the Objects from the live pixel based video content, then uses vectors to describe the Objects in each frame (intra frame compression), and uses motion to describe the Objects' movements from frame to frame (inter frame compression) using a prior art standards like H.264 or H.265]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Lu with the teachings of AAPA to specify encoding/decoding to vector and motion-based video signals as it is understood that prior art standards such as H.264/H.265 may be utilized to compress video data into motion-vector data for the known data and bandwidth efficiency benefits of video compression.

Regarding Claim 2, Lu and AAPA disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu discloses wherein the interface comprises a coaxial connector, RJ45 connector, fiber connector or a wireless antenna connector. [Figs. 9A, 10A, 16A; 0056, 0059: connections between devices may be for coaxial cables, optical fiber connectors, twisted pair connectors, or RJ45 Connectors]

Regarding Claim 7, Lu and AAPA disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu discloses wherein some or all of the devices of the plurality of devices further comprise a circuit board with a Power over cable circuit that sends power through a single cable linking the devices to allow remote powering capability. [0054, 0085, 0095: power may be transmitted through a daisy chain system and ride on the daisy-chain from upstream inputs or downstream outputs; Clms. 19-20]

Regarding Claim 8, Lu and AAPA disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu discloses wherein some or all of the devices of the plurality of devices, each with at least one interface further comprise: at least one input interface and at least one output interface on at least one of the at least one devices, wherein the devices are connected via a cable in a daisy-chain comprising a daisy-chain system of devices to achieve switching and distribution through the daisy chain without any additional devices for switching or distribution, and wherein the number of devices in the system is scalable by adding or reducing additional numbers of devices to the daisy-chain system of devices. [Figs. 2, 4, 6, 8, 12; 0002, 0048-55: transmitters/receivers may be daisy-chained in a scalable manner to an unlimited number, and where each node in the daisy-chain is adapted to determine and control the flow of data through the daisy-chain system, and may be connected by any type of cable, without need for a central switcher or splitter or matrix switcher]

Regarding Claim 9, Lu and AAPA disclose all of the limitations of Claim 8 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu discloses wherein some or all of the devices of the plurality of the devices of the plurality of the devices further comprise: a TDM (Time Domain Multiplexing) demux (De-Multiplexer) circuit that converts one link of multiple sets of audio video data from an upstream device or devices into multiple links that each contains only one set of audio video data; [0055-57, 0060, 0092: nodes in the daisy-chain may comprise de-multiplexers that may receive, decode, and separate received signals from an upstream device]
a Daisy Chain Processor that is a matrix switcher circuit that chooses which upstream signals to bypass a device or devices to a downstream device, and which upstream signal is replaced by a signal from from one or more of the plurality of devices, and which upstream signal is extracted for local display; [0055-57, 0060, 0092: nodes include circuits for regulating signal control through the system, and may determine signal path flow to pass through or extract signals for display on a display device] and 
a TDM mux (Multiplexer) circuit that converts multiple links that each contains only one set of audio video data to one link of multiple sets of audio video data to downstream device. [0055-57, 0060, 0092: nodes include circuits multiplexing signals from the matrix into one combined signal to be output downstream]

Regarding Claim 10, Lu and AAPA disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu and AAPA disclose a Source Device, the Source Device further comprising circuitry that reads audio video data from a storage medium or from external sources and converts the signals to the compressed serial digital data. [Figs. 2, 4, 6, 8, 12; 0048, 0068-69, 0080, 0088, 0098, 0102: source devices may include a computer, DVD/BluRay Player, etc.; 0052, 0077, 0083-84: signals may be any received and/or converted into any signal format including HDMI, VGA, DiiVA; 0082-83, 0086-87, 0092, 0102-103: data may be provided as serial digital data; 0104-5: where any of the features of the Transmitter, Receiver, etc. disclose may be integrated into other devices (in whole or in part), including source device or node; AAPA - 0099]

Regarding Claim 13, Lu and AAPA disclose all of the limitations of Claim 8 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu discloses a Node (Matrix Switcher) device [Fig. 12; 0048, 0088] that has a circuit board with:
one or more serial inputs that each carries at least one sets of audio video content; one or more TDM (Time Domain Multiplexing) demux (De-Multiplexer) circuit that each converts one link of multiple sets of audio video data from upstream device into multiple links that each contains only one set of audio video data; [0055-57, 0060, 0092: nodes in the daisy-chain may comprise de-multiplexers that may receive, decode, and separate received signals from an upstream device]
a matrix switcher circuit that chooses which upstream signals goes to which downstream outputs; [0055-57, 0060, 0092: nodes include circuits for regulating signal control through the system, and may determine signal path flow to pass through or extract signals for display on a display device, and may include matrix switchers] and 
one or more TDM mux (Multiplexer) circuit that each converts multiple links that each contains only one set of audio video data to one link of multiple sets of audio video data to downstream device. [0055-57, 0060, 0091-92: nodes include circuits multiplexing signals from the matrix into one combined signal to be output downstream; 0104: where any of the features of the Transmitter, Receiver, etc. disclose may be integrated into other devices (in whole or in part), including source device or node]

Regarding Claim 25, Lu and AAPA disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
Furthermore, Lu  and AAPA disclose wherein the decoder and encoder circuitry and software are configured for converting XDI Vector and Motion-based serial digital data for video signals to and from traditional Frame and Pixel-based video signals selected from the group consisting of HDMI, DVI, DP, SDI, H.264, H.265 compressed video, and other video formats respectively. [Lu – 0052, 0077, 0083-84: signals may be any received and/or converted into any signal format including HDMI, VGA, DiiVA; AAPA – 0099: H.264/H.265 are known compression standards]


Claims 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu and AAPA as applied to claim 1 above, and further in view of Kim et al. (US 5,835,498) (of record, hereinafter Kim).

Regarding Claim 11, Lu and AAPA disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu discloses a Compression Encoder device that further comprises a circuit board with: a Compression Encoder circuit that compresses the uncompressed signals to compressed signals. [Lu – 0052, 0077, 0083-84: signals may be any received and/or converted into any signal format including HDMI, VGA, DiiVA (where it would be implicitly understood that such format conversion may be from a compressed signal to an uncompressed signal and vice-versa); 0054-56: where the various devices comprise circuits] 
	Lu and AAPA fail to explicitly disclose a Parallel to Serial Converter circuit that converts a parallel signal to serial digital data.
	Kim, in analogous art, teaches a Parallel to Serial Converter circuit that converts a parallel signal to serial digital data. [Figs. 2-3; ABST; col. 2, lines 14-47: serial link system (such as the daisy-chain system of Lu above) may have a parallel-to-serial converter that receives a plurality of data streams and encodes them into a digital data stream (where it would be inherent that such an encoder/converter would be embodied as a circuit at least in part)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Lu and AAPA with the teachings of Kim to include a parallel-to-serial converter in order to simply and reliably transmit a variety of different signals over a serial line without need to increase the number of parallel lines. [Kim – ABST; col. 1, line 55 – col. 2, line 22]

Regarding Claim 12, Lu and AAPA disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu discloses a Compression Decoder device that further comprises a circuit board with; a Compression Decoder circuit that decompresses the compressed signals to uncompressed signals. [Lu – 0052, 0077, 0083-84: signals may be any received and/or converted into any signal format including HDMI, VGA, DiiVA (where it would be implicitly understood that such format conversion may be from a compressed signal to an uncompressed signal and vice-versa); 0054-56: where the various devices comprise circuits]
Lu and AAPA fail to explicitly disclose a Serial to Parallel Converter circuit that converts serial digital data to parallel digital signals.
Kim, in analogous art, teaches a Serial to Parallel Converter circuit that converts serial digital data to parallel digital signals. [Figs. 7-9: Serial-to-Parallel converter 72; ABST; col. 2, lines 48-61: serial link system (such as the daisy-chain system of Lu above) may have a have a receiver with a serial-to-parallel converter to extract and process the appropriate data transmitted down the serial line (where it would be inherent that such an encoder/converter would be embodied as a circuit at least in part)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Lu and AAPA with the teachings of Kim to include a serial-to-parallel converter in order to simply and reliably transmit a variety of different signals over a serial line without need to increase the number of parallel lines, and thereafter retrieve and display said data appropriately. [Kim – ABST; col. 1, line 55 – col. 2, line 22]

Regarding Claim 14, Lu and AAPA disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lu discloses a Display Device [Figs. 2, 4, 6, 8, 12; 0048, 0060, 0065: display device] that has a circuit board further comprising: a Compression Decoder circuit that decompresses the compressed signals to uncompressed signals; and a TV Panel Processor circuit that converts the uncompressed signals to the proprietary signals to drive a screen panel or projector core panels. [Lu – 0052, 0077, 0083-84: signals may be any received and/or converted into any signal format including HDMI, VGA, DiiVA (where it would be implicitly understood that such format conversion may be from a compressed signal to an uncompressed signal and vice-versa); 0054-56: where the various devices comprise circuits; 0102-105: where the various features may be integrated or implemented in whole or in part on the display device]
Lu and AAPA fail to explicitly disclose a Serial to Parallel Converter circuit that converts serial digital data to parallel digital signals.
Kim, in analogous art, teaches a Serial to Parallel Converter circuit that converts serial digital data to parallel digital signals. [Figs. 7-9: Serial-to-Parallel converter 72; ABST; col. 2, lines 48-61: serial link system (such as the daisy-chain system of Lu above) may have a have a receiver with a serial-to-parallel converter to extract and process the appropriate data transmitted down the serial line (where it would be inherent that such an encoder/converter would be embodied as a circuit at least in part)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Lu and AAPA with the teachings of Kim to include a serial-to-parallel converter in order to simply and reliably transmit a variety of different signals over a serial line without need to increase the number of parallel lines, and thereafter retrieve and display said data appropriately. [Kim – ABST; col. 1, line 55 – col. 2, line 22]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421